Citation Nr: 1400722	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-26 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978, and from September 1986 to May 1988.  She also engaged in reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record contains authorizations for release and disclosure from October 2009.  These authorizations indicate that the Veteran was requesting a hearing test or other audiological information from a private hospital.  No such information is contained in the file, nor is there an indication that the RO attempted to obtain it.  Because these records could be relevant to the claim, the RO should make reasonable efforts to obtain them.  

A VA examination was held in May 2010.  The examiner found that the Veteran's tinnitus was less likely than not related to her military service because she had normal hearing upon separation in 1988; there was no evidence in her records of acoustic trauma; there was no evidence of treatment for acoustic trauma while in service; and "the only evidence contained in her medical records was for excessive cerumen in both ears."  

The medical opinion does not address the two references to otitis in the Veteran's service treatment records (STRs).  Moreover, the examiner stated that there was no evidence in her records of acoustic trauma without addressing the Veteran's competent lay testimony concerning exposure to gunfire at the firing range in basic training.  As such, the medical opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion);  Reonal v. Brown, 5 Vet. 458, 461 (1993) (opinions based on inaccurate factual premise have no probative value).  Therefore, a new examination should be scheduled to obtain a probative medical opinion as to the etiology of the Veteran's tinnitus.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary releases, contact the Release of Information Office of the Kaiser Permanente South Sacramento Medical Center, or any other appropriate office or department, and make reasonable efforts to obtain all audiological records for the Veteran since 1978, to specifically include a report of a hearing test performed around or about 1981.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.

2.  After completing the above requested action, forward the Veteran's entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) to the May 2010 VA examiner, or appropriate substitute clinician, for an addendum opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  If additional clinical examination of the Veteran is required to provide the below requested opinion, such examination should be scheduled.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to the Veteran's service.  The examiner's attention is drawn to the Veteran's statements in the September 2009 claim and the November 2009 statement in support of claim that she was exposed to the noise of gunfire at the firing range in basic training.  The examiner is advised that the Veteran is competent to report exposure to gunfire.  The examiner's attention is also drawn to the reference to the Veteran being positive for otitis at the bottom of a March 24, 1988 clinical notation, and the inclusion of otitis in the undated master problem list in her STRs.  

3. Thereafter, readjudicate the issue (service connection for tinnitus).  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


